EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 4, line 2, “flange slidably fitted” now reads --flange configured to be slidably fitted--.
In claim 5, line 1, “tension rod” now reads --tension mechanism--.
In claim 6, lines 2 and 3, “being slidably fitted” now reads --configured to be slidably fitted--.
In claim 9, line 2, “the cylindrical collar” now reads --a cylindrical collar--.
In claim 10, line 2, “the cylindrical collar” now reads --a cylindrical collar--.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
DE 10 2006 008 515 (Shaw) discloses a tension mechanism (see Figure 3) for joining a first outer shaft (20) and a second inner shaft (30) of a tension rod (10; see Figures 1-5), the first outer shaft having an inner surface and the second inner shaft having an inner surface and an end surface, the second inner shaft being slidably received within the first outer shaft, such that the tension rod is adjustable in length, the tension rod having a longitudinal axis, the tension mechanism comprising:

a nut (40) threadedly engaged with the threaded portion of the partially threaded rod;
a wedge (50) having an inner surface and an outer surface, the inner surface being in facing sliding engagement with the tapered body between the nut and the second end of the partially threaded rod, the wedge including a longitudinally extending slot,
the nut for being rotationally fixed to the second inner shaft so that upon rotation of the second inner shaft with respect to the first outer shaft, the threaded portion of the partially threaded rod rotates with the second inner shaft such that the nut is moved along the longitudinal axis by the partially threaded portion toward the second end of the partially threaded rod (see Figures 3-5),
the wedge being in abutting engagement with the nut so upon a movement of the nut along the partially threaded rod, the wedge moves with the nut (see Figures 3-5),
the wedge being configured so that, upon the inner surface of the wedge contacting the tapered body as the wedge moves along the longitudinal axis from the first point to the second point, the wedge expands radially outwardly and the outer surface of the wedge makes contact with the inner surface of the first outer shaft, preventing relative movement between the first outer shaft and the second inner shaft to lock the position of the first outer shaft with respect to the second inner shaft (see Figures 3-5).
Shaw fails to disclose the nut for being rotationally fixed to the first outer shaft and instead discloses the nut being rotationally fixed to the second inner shaft. While rearrangement of parts is known to those of ordinary skill in the art (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), a modification to meet the limitations of claim 1 is not a straightforward rearrangement of parts, as then the wedge would be arranged such that it contacts the inner surface of the second inner shaft, thus teaching away from the claim. The prior art fails to fairly show or suggest a modification to Shaw such that the nut is for being rotationally fixed to the first outer shaft and the wedge is configured to make contact with the inner surface of the first outer shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
January 11, 2021